Putnam, J. (concurring):
The preference for lineal descendants of William Beekman in the articles of incorporation of the Beekman Family Association, a membership corporation formed in 1910, is seriously urged. Does such a preference for members of a family clan take such corporation out of the religious, educational and altruistic purposes excepted from transfer taxation under section 221 of the Tax Law? Such a restricted view would subject to the burden of taxation some of the oldest charity foundations. In the year 1386 William of Wickham founded New College at Oxford. He was the first in England to provide for the founder’s own kindred, “ ordering *684that his own kinsmen should be preferred before others.” Not only was it valid, but it served as a pattern for others. Thus in his Church History, Thomas Fuller says: “ A -d as this Wickham was the first in that kind so provident for his kindred, his practice has since been precedential to some other colleges, as the statutes of this House are generally a direction to other later foundations.” (Vol. I [ed. 1842], p. 454.) The lineal descendants of one dead 250 years have become so dispersed as hardly to be within the range of “ kindred ” of this testator. But even a preference for the testator’s personal family and his descendants in a narrower sense, if within the objects of the trust, does not take away the character of a charitable gift. (Matter of MacDowell, 217 N. Y. 454; Matter of Robinson, 203 id. 380, 382; Darcy v. Kelley, 153 Mass. 433; Perin v. Carey, 24 How. [U. S.] 465.)
The wide and comprehensive exemptions by section 221 of the Tax Law I think cover this residuary bequest, and, therefore, I concur for reversal.
Blackmar, P. J., Mills and Kelly, JJ., concur.
Order of the Surrogate’s Court of Nassau county reversed) and case remitted to said court for the entry of an order to conform with opinion by Bich, J., with ten dollars costs and disbursements to the executors payable out of the estate.